DETAILED ACTION
Response to Amendment
	In response to amendment filed on 9/1/2022, claims 1- 14 are amended, claims 1- 16 are pending for examinations.
Response to Arguments
	Applicant's arguments filed in the remarks on 9/1/2022 have been fully considered but they are not persuasive. On page 10, applicant argues, “Dutta does not disclose that the UE is somehow obtaining two or more discontinuous reception patterns for a wireless communication device to be used in sidelink communication with one or more user devices; selecting at least one discontinuous reception pattern from the two or more discontinuous reception patterns for the wireless communication device; and at least one of receive signals from the one or more other devices or transmit signals to the one or more other devices for the sidelink communication according to the selected at least one discontinuous reception pattern.”
	Examiner disagrees and respectfully submits that Dutta teaches in [0191- 0192].. The UE 115-b (e.g., a receiver UE) may determine the DRX configuration 215 (e.g., a pattern of one or more DRX cycles) based on the received set of DTX configurations 210. In other words, the UE 115-b may determine the DRX configuration 215 based on the received multiple DTX configurations 210 over multiple sidelink connections….;see [0192]; further refer to [0195] The determined DRX configuration 215 by the UE 115-b may be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions…..(obtaining step); for selection step (…The determined DRX configuration 215 by the UE 115-b may therefore be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions, for example, such as different peak-QoS, throughput, spectral efficiency, RSRP, or RSRQ, or any combination thereof; see [0195]); transmitting step (see Abstract…the communications device determines a discontinuous reception (DRX) configuration and transmit, to the other device, the determined DRX configuration…..; further see [0174]).
	On page 10 applicant further argues, “…in accordance with the embodiments as claimed the user equipment apparatus does not need to receive_any such DTX configuration from a second UE in order to determine its DRX configuration as well as the user equipment does not need to transmit (to inform) its DRX configuration to the second UE as in Dutta…”.
	Examiner disagrees and respectfully submits that  the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04 Never the less, Dutta teaches about obtaining two or more discontinuous reception patterns for a wireless communication device to be used in sidelink communication with one or more user devices; see [0191- 0192].. The UE 115-b (e.g., a receiver UE) may determine the DRX configuration 215 (e.g., a pattern of one or more DRX cycles) based on the received set of DTX configurations 210. In other words, the UE 115-b may determine the DRX configuration 215 based on the received multiple DTX configurations 210 over multiple sidelink connections….;see [0192]; further refer to [0195] The determined DRX configuration 215 by the UE 115-b may be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions…..


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 2, 6- 8, 11- 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dutta et al. (US Pub. No. 2021/0267008 A1).

	Regarding claim 1, Dutta teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to (see Fig. 4, #115-b as an apparatus here), with the at least one processor, cause the apparatus at least to 
	obtain two or more discontinuous reception patterns for a wireless communication device to be used in sidelink communication with one or more user devices (see [0191- 0192].. The UE 115-b (e.g., a receiver UE) may determine the DRX configuration 215 (e.g., a pattern of one or more DRX cycles) based on the received set of DTX configurations 210. In other words, the UE 115-b may determine the DRX configuration 215 based on the received multiple DTX configurations 210 over multiple sidelink connections….;see [0192]; further refer to [0195] The determined DRX configuration 215 by the UE 115-b may be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions…..);
	select at least one discontinuous reception pattern from the two or more discontinuous reception patterns for the wireless communication device (…The determined DRX configuration 215 (selection step) by the UE 115-b may therefore be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions, for example, such as different peak-QoS, throughput, spectral efficiency, RSRP, or RSRQ, or any combination thereof; see [0195]);
	at least one of receive signals from the one or more other devices or transmit signals to the one or more other devices for the sidelink communication according to the selected at least one discontinuous reception pattern (see Abstract…the communications device determines a discontinuous reception (DRX) configuration and transmit, to the other device, the determined DRX configuration…..; further see [0174]).

	Regarding claim 2, Dutta states as per claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: provide an indication of the selected at least one discontinuous reception pattern to one or more other wireless communication devices; see [0174, 0181, 0201].

	Regarding claim 6, Dutta teaches as per claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to examine whether the on period should be lengthened depending on whether an indication of resource reservation for more upcoming sidelink transmission from one or more other wireless communication devices is received or not, and if so, keep the receiver enabled to receive signals from other wireless communication devices until the lengthening of the on period is no more needed; here in Dutta reference no indication specifically for resource reservation for more upcoming sidelink transmission from one or more other wireless communication devices is received.

	Regarding claim 7, Dutta teaches as per claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform at least one of: sending an indication of the selected discontinuous reception pattern to one or more other user device; and receiving the indication of the selected discontinuous reception pattern from one or more other user device; see Fig. 4 in context with Fig. 2 wherein in Fig. 2 and [0181] … the UE 115-b may determine a DRX configuration 215 for the sidelink connection 205 based in part on the DTX configuration 210. The DRX configuration 215 may be exclusively for the sidelink connection 205. In some examples, the DRX configuration 215 may indicate a pattern of one or more DRX cycles, which may include a timing offset (e.g., a slot offset, a frame offset), a periodicity of the one or more DRX cycles, active DRX durations, or inactive DRX durations, or any combination thereof. As such, the UE 115-b (e.g., a receiver UE) may derive one or more DRX cycles based on the DTX configuration 210 from the UE 115-a (e.g., a transmitter UE). The UE 115-b may provide the DRX configuration 215 to the UE 115-a...; now refer to Fig. 4 wherein UE 115-d (other user device)  provide the DRX configuration 215 to the UE 115-b.

	Regarding claim 8, Dutta teaches as per claim 1, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to perform at least one of the following: send information of one or more properties which may have impact to the discontinuous reception pattern to one or more other user device; and receive information of one or more properties which may have impact to the discontinuous reception pattern from one or more other user device; see Fig. 4 in context with Fig. 2 wherein in Fig. 2 and [0181] … the UE 115-b may determine a DRX configuration 215 for the sidelink connection 205 based in part on the DTX configuration 210. The DRX configuration 215 may be exclusively for the sidelink connection 205. In some examples, the DRX configuration 215 may indicate a pattern of one or more DRX cycles, which may include a timing offset (e.g., a slot offset, a frame offset), a periodicity of the one or more DRX cycles, active DRX durations, or inactive DRX durations, or any combination thereof (i.e. properties). As such, the UE 115-b (e.g., a receiver UE) may derive one or more DRX cycles based on the DTX configuration 210 from the UE 115-a (e.g., a transmitter UE). The UE 115-b may provide the DRX configuration 215 to the UE 115-a...; now refer to Fig. 4 wherein UE 115-d (other user device)  provide the DRX configuration 215 to the UE 115-b.

	Regarding claim 11, Dutta teaches as per claim 1,  wherein the apparatus is at least one of a receiving user device and/or a transmitting user device; see [0191- 0192].. The UE 115-b (e.g., a receiver UE).

	Regarding claim 12, Dutta teaches a method (see Fig. 4, #115-b as an apparatus here) comprising: 
	obtaining two or more discontinuous reception patterns for a wireless communication device to be used in sidelink communication with one or more user devices (see [0191- 0192].. The UE 115-b (e.g., a receiver UE) may determine the DRX configuration 215 (e.g., a pattern of one or more DRX cycles) based on the received set of DTX configurations 210. In other words, the UE 115-b may determine the DRX configuration 215 based on the received multiple DTX configurations 210 over multiple sidelink connections….;see [0192]; further refer to [0195] The determined DRX configuration 215 by the UE 115-b may be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions…..);
	selecting at least one discontinuous reception pattern from the two or more discontinuous reception patterns for the wireless communication device (…The determined DRX configuration 215 (selection step) by the UE 115-b may therefore be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions, for example, such as different peak-QoS, throughput, spectral efficiency, RSRP, or RSRQ, or any combination thereof; see [0195]);
	at least one of receiving signals from the one or more other devices or transmitting signals to the one or more other devices for the sidelink communication according to the selected at least one discontinuous reception pattern (see Abstract…the communications device determines a discontinuous reception (DRX) configuration and transmit, to the other device, the determined DRX configuration…..; further see [0174]).

	Regarding claim 13, Dutta teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to (see Fig. 4, #115-b as an apparatus here), with the at least one processor, cause the apparatus at least to: 
	obtain a set of discontinuous reception patterns and rules for selecting a discontinuous reception pattern for sidelink communication from a network control entity or an operations and maintenance manager (see [0191- 0192].. The UE 115-b (e.g., a receiver UE) may determine the DRX configuration 215 (e.g., a pattern of one or more DRX cycles) based on the received set of DTX configurations 210 (i.e. from operation and maintenance mamager). In other words, the UE 115-b may determine the DRX configuration 215 based on the received multiple DTX configurations 210 over multiple sidelink connections….;see [0192]; further refer to [0195] The determined DRX configuration 215 by the UE 115-b may be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions….; further see [0195]The determined DRX configuration 215 (selection step) by the UE 115-b may therefore be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions, for example, such as different peak-QoS, throughput, spectral efficiency, RSRP, or RSRQ, or any combination thereof; further see [0181]);
	provide information of the set of discontinuous reception patterns and rules for selecting a discontinuous reception pattern from the set to one or more user devices via either a system information block or dedicated signaling (see Abstract…the communications device determines a discontinuous reception (DRX) configuration and transmit, to the other device, the determined DRX configuration…..; further see [0174]; further see [0181]).

	Regarding claim 14, Dutta teaches claim 13, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:  receive an indication of one or more selected discontinuous reception patterns from one or more user devices; and allocate resources to the one or more user devices for either sidelink transmission or uplink/downlink transmission based on received indication of one or more selected discontinuous reception pattern from the one or more user devices; see [0132]… In some examples of broadcast communications and groupcast communications, the UE may transmit or broadcast the DRX configuration to all UEs or a group of UEs over multiple connections (e.g., multiple sidelink connections). The DRX configuration may thus be common for all the UEs or the group of UEs. Therefore, by implementing DRX operations and DTX operations with sidelink communications (i.e. using the allocated sidelink resources), the associated UEs may experience power savings (i.e. using the allocated sidelink resources) as a result of providing a DTX configuration or a DRX configuration, or both…; further see [0133- 0134].

	Regarding claim 15, Dutta teaches a method (see Fig. 4, #115-b as an apparatus here), comprising: 
	obtaining a set of discontinuous reception patterns and rules for selecting a discontinuous reception pattern for sidelink communication from a network control entity or an operations and maintenance manager (see [0191- 0192].. The UE 115-b (e.g., a receiver UE) may determine the DRX configuration 215 (e.g., a pattern of one or more DRX cycles) based on the received set of DTX configurations 210 (i.e. from operation and maintenance mamager). In other words, the UE 115-b may determine the DRX configuration 215 based on the received multiple DTX configurations 210 over multiple sidelink connections….;see [0192]; further refer to [0195] The determined DRX configuration 215 by the UE 115-b may be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions….; further see [0195]The determined DRX configuration 215 (selection step) by the UE 115-b may therefore be based in part on one or more DRX cycles (e.g., a set of DRX patterns) with different criterions, for example, such as different peak-QoS, throughput, spectral efficiency, RSRP, or RSRQ, or any combination thereof; further see [0181]);
	providing information of the set of discontinuous reception patterns and rules for selecting a discontinuous reception pattern from the set to one or more user devices via either a system information block or dedicated signaling (see Abstract…the communications device determines a discontinuous reception (DRX) configuration and transmit, to the other device, the determined DRX configuration…..; further see [0174]; further see [0181]).

	Regarding claim 16, Dutta teaches claim 15, further comprising: receiving an indication of one or more selected discontinuous reception patterns from one or more user devices; and allocating resources to the one or more user devices for either sidelink transmission or uplink/downlink transmission based on received indication of one or more selected discontinuous reception pattern from the one or more user devices; see [0132]… In some examples of broadcast communications and groupcast communications, the UE may transmit or broadcast the DRX configuration to all UEs or a group of UEs over multiple connections (e.g., multiple sidelink connections). The DRX configuration may thus be common for all the UEs or the group of UEs. Therefore, by implementing DRX operations and DTX operations with sidelink communications (i.e. using the allocated sidelink resources), the associated UEs may experience power savings (i.e. using the allocated sidelink resources) as a result of providing a DTX configuration or a DRX configuration, or both…; further see [0133- 0134].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US Pub. No. 2021/0267008 A1) in view of see IDs filed on page 1 under foreign documents #1 WO 2014/092612, hereafter Lu.

	Regarding claim 3, Dutta teaches as per claim 1 wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to obtain the two or more discontinuous reception patterns by one or more of: receiving from a base station or a relaying wireless communication device, which is communicating with the base station; see [0192]; but silent about retrieving from a storage circuitry of the wireless communication device however Lu teaches in Fig. 2 regarding receiving DRX configurations for cellular as well as D2D from base station and stored them; and at step 210 or 213 the store DRX pattern will be used when the grant has been received. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of LU with the teachings of Dutta to make system more standardized.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US Pub. No. 2021/0267008 A1) in view of Back et al. WO 2021/071332 A1, see translated copy.

	
	Regarding claim 4, Dutta teaches as per claim 1, but silent about wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: obtain information of one or more properties which may have impact to the discontinuous reception pattern; use the obtained information to determine which of the two or more discontinuous reception patterns has the closest correspondence with the one or more properties; and select that discontinuous reception pattern which has the closest correspondence with the one or more properties; however Back states on page 14 last five lines and page 15 first five lines about … TX UE receives information on the DRX pattern and candidate DRX pattern used by each of the plurality of RX UEs from the plurality of RX UEs,… compared, and as a result of the comparison, a DRX pattern having the most common ON duration intervals may be set. In this case, the newly set DRX pattern may include only ON durations in which the ON duration intervals overlap the most. Thereafter, the TX UE broadcasts the selected DRX Pattern…. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Back with the teachings of Dutta to make system more standardized. Having a mechanism wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to obtain information of one or more properties which may have impact to the discontinuous reception pattern; use the obtained information to determine which of the two or more discontinuous reception patterns has the closest correspondence with the one or more properties; and select that discontinuous reception pattern which has the closest correspondence with the one or more properties; greater way standardized approach can be carried out in the communication system.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US Pub. No. 2021/0267008 A1) in view of Balasuramanian et al. (US Pub. No. 2021/0227619 A1), hereafter Bala.

	Regarding claim 5, Dutta teaches as per claim 1, but silent about wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: obtain two or more sets of discontinuous reception patterns, wherein each of the two or more sets comprises one or more discontinuous reception patterns, wherein selecting the at least one discontinuous reception pattern comprises: select a set from the two or more sets; and select the one or more discontinuous reception patterns from the selected set; however Bala teaches in [0008] about .. apparatus to receive, at a processing layer of the UE, a set (i.e. first DRX cycle parameter for a DRX cycle and second DRX parameter for an another DRX cycle ) of sets (i.e. first set of DRX cycle parameters and second set of DRX cycle parameters) of DRX cycle parameters from a corresponding set of applications at an application layer of the UE, where the processing layer is below the application layer and above a user plane protocol stack of the UE, determine, based on the set of sets of DRX cycle parameters, a common DRX cycle… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Bala with the teachings of Dutta to make system more standardized. wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to obtain two or more sets of discontinuous reception patterns, wherein each of the two or more sets comprises one or more discontinuous reception patterns, wherein selecting the at least one discontinuous reception pattern comprises: select a set from the two or more sets; and select the one or more discontinuous reception patterns from the selected set; greater way standardized approach can be carried out in the communication system.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US Pub. No. 2021/0267008 A1) in view of Ljung (US Pub. No. 2013/0308511 A1).

	Regarding claim 9, Dutta teaches as per claim 1, but silent about wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: indicate at least one of the selected discontinuous reception pattern of its own and/or the selected discontinuous reception pattern received from one or more other user devices to an access node; however Ljun teaches in Fig. 7 specifically in #705 about sending selected pattern to network node. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ljung with the teachings of Dutta to make system more standardized. Having a mechanism wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to indicate the selected discontinuous reception pattern of its own and/or the selected discontinuous reception pattern received from one or more other user devices to an access node; greater way standardized approach can be carried out in the communication system.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta et al. (US Pub. No. 2021/0267008 A1) in view of Huang et al. (US Pub. No. 2021/0037468 A1).

	Regarding claim 10, Dutta teaches as per claim 1, but silent about wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to: indicate a resource reservation for more upcoming sidelink transmission to one or more other user devices; however Huang teaches in [0482] about .. The first UE could receive sidelink transmission from a second UE during the first cycle or period, P1, wherein the sidelink transmission indicates one or more reserved (periodic) resource during the second cycle or period, P2. The first UE would wake up or perform monitoring or sensing based on the sidelink transmission. In other words, the first UE may wake up or perform monitoring or sensing during the second cycle or period based on the DRX pattern derived from the first period or cycle and/or indication from other UEs received in the first cycle or duration and/or one or more timers. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Huang with the teachings of Dutta to make system more effective. Having a mechanism wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to indicate a resource reservation for more upcoming sidelink transmission to one or more other user devices; greater way resources can be managed/utilized in the communication system.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468